Case: 1:17-cv-02669-SO Doc #: 19 Filed: 11/07/18 1 of 1. PageID #: 136




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



WILLIAM MARSHALL,                              )        Case No.: 1:17 CV 2669
                                               )
       Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                               )
       v.                                      )
                                               )
CUYAHOGA METROPOLITAN                          )
HOUSING AUTHORITY, et al.,                     )
                                               )
       Defendants                              )       STATUS CONFERENCE ORDER



       The court held a telephonic status conference for today as part of an effort to make sure

Plaintiff was aware of his obligations to find new counsel in his case, or to represent himself.

Counsel for Defendant was present. However, the court could not reach Plaintiff, or former counsel

for Plaintiff. The court attempted to contact Plaintiff’s former counsel, seeking Plaintiff’s address

and telephone information to apprise Plaintiff of his obligations in this ongoing litigation. The court

also attempted to contact the legal assistant to Plaintiff’s former counsel in search of Plaintiff’s

contact information. The court did not reach neither Plaintiff’s former counsel nor the legal assistant.

       IT IS SO ORDERED.

                                                       /S/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


November 7, 2018
